This is a letter of re-mailing with restart for applicant’s period for reply.  A notice was mailed to Applicant 22 March 2022, and was returned to the Office as undelivered.  Below is a reproduction of the notice.  Applicant’s period for reply is restarted. 

Response to Amendment
The reply filed on 20 December 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

The status of all claims must be provided.  Applicant indicated that only claims 22-28 are cancelled and new claims 29-32 are pending.  The status of 1-21 must be provided.

Further, upon cursory review, the following is noted.  Applicant provides what appears to be an amended specification.  Please see MPEP 714 and 37 CFR 1.121, which indicates that changes must be shown by markings so that the record is clear.  If applicant wishes to replace the entire specification (i.e., a substitute specification), please see 37 CFR 1.125, which lists the requirements for a substitute specification.  The examiner is available for an interview should applicant require assistance.

See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649